          Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 1 of 38


 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff TRUSTEES OF THE NORTHERN CALIFORNIA GENERAL
     TEAMSTERS SECURITY FUND
 7

 8                                UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TRUSTEES OF THE NORTHERN                            Case No.
12   CALIFORNIA GENERAL TEAMSTERS
     SECURITY FUND                                       COMPLAINT
13                         Plaintiff,
14
     v.
15
     KEOLIS TRANSIT AMERICA, INC,
16            a Delaware Corporation,
17                                  Defendant.
18

19          PLAINTIFF ALLEGES:
20                                                   JURISDICTION
21          1.     This action arises under the National Labor Relations Act, 29 U.S.C. § 185; and under
22   the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §1001, et seq., for the collection
23   of delinquent employee benefit contributions.
24                                                     PARTIES
25          2.     Plaintiffs, the TRUSTEES OF THE NORTHERN CALIFORNIA GENERAL
26   TEAMSTERS SECURITY FUND (hereafter, “Plaintiff Trustees”) are fiduciaries of the Northern
27   California General Teamsters Security Fund (hereafter, “the Fund”) within the meaning of Section
28


     COMPLAINT                                                                                           1
     Case No.                                                                                      940035
         Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 2 of 38


 1   3(21)(A) of ERISA, 29 USC §1002(21)(A) and authorized to bring an action to collect unpaid
 2   employer contributions to the Fund pursuant to 29 USC §1132(a)(3) and §1132(d).
 3          3.      The Fund is an employee welfare benefit plan within the meaning of Section 3(1) and
 4   Section 502(d) of ERISA, 29 U.S.C. §§1002(1) and 1132(d). Plaintiff Fund is a trust fund originally
 5   established by a trust agreement on April 1, 1954. A true and correct copy of the Fund’s Agreement
 6   and Declaration of Trust, restated as of November 11, 2016, is attached hereto as Exhibit “A” and is
 7   incorporated by reference.
 8          4.      Plaintiff Trustees are informed and believe, and on this basis allege, that during all
 9   relevant times described in this Complaint, KEOLIS TRANSIT AMERICA, INC. (hereafter,
10   “Defendant Company”) was a Delaware corporation, organized and existing under the laws of the
11   State of Delaware.
12          5.      During all relevant times described in this Complaint, Defendant Company was
13   located and operated in Reno, Nevada and engaged in the transportation business.
14          6.      Pursuant to the Fund’s Agreement and Declaration of Trust, the Fund may institute
15   legal proceedings to collect delinquent employer contributions in the United States District Court
16   district in which the Trust is administered. (See Exhibit A, Art. VII (5).) The District Court for the
17   Eastern District of California has jurisdiction over these ERISA claims because the Trust is
18   administered in Stockton, California.
19                                                       FACTS
20          7.      Defendant Company is signatory to a memorandum of understanding (MOU) with
21   International Brotherhood of Teamsters Local 533 (the “Union”) effective July 1, 2019 through June
22   30, 2021. The MOU obligates Defendant to pay monthly contributions to the Fund on behalf of its
23   covered employees for their health and welfare benefits. A true and correct copy of the July 1, 2019
24   through June 30, 2021 MOU is attached as Exhibit “B” and is incorporated by reference.
25          8.      Defendant Company is also signatory to a Subscriber Agreement with the Fund
26   effective July 1, 2019. The Subscriber Agreement obligates Defendant Company to be bound by the
27   terms of the Fund’s Agreement and Declaration of Trust, and to contribute to the Fund for its
28


     COMPLAINT                                                                                                2
     Case No.                                                                                            940035
         Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 3 of 38


 1   employees covered by the MOU. A true and correct copy of the Subscriber Agreement is attached
 2   hereto as Exhibit “C” and is incorporated by reference.
 3           9.      The MOU, Subscriber Agreement, and Agreement and Declaration of Trust require
 4   Defendant Company to pay contributions to the Fund for each employee who has worked 80 hours or
 5   more in a month. Such contributions are due the tenth (10th) day of the month (the “due date”)
 6   following the month in which the hours are worked. The Agreement and Declaration of Trust
 7   provides that if contributions are not received or postmarked within twenty-five (25) days of the due
 8   date, the Fund shall assess liquidated damages on the delinquent contributions. Liquidated damages
 9   in an amount equal to six percent (6%) of the late contributions are owed if the contributions are
10   received or postmarked between twenty-five (25) and forty-five (45) days after the due date, and
11   twelve percent (12%) if they are received or postmarked more than forty-five (45) days after the due
12   date.
13           10.     The Agreement and Declaration of Trust also provides that if an employer fails to pay
14   contributions and legal proceedings are instituted to collect such contributions, in addition to
15   liquidated damages the employer must pay the Fund interest on the delinquent contributions and the
16   attorneys’ fees and costs associated with the Fund’s collection efforts.
17                                               CLAIM FOR RELIEF
18           11.     Plaintiff re-alleges and incorporates by reference the allegations set forth in paragraphs
19   one through nine, above, as though fully set forth herein.
20           12.     On or about December 30, 2019, the Fund’s independent accountant informed
21   Defendant Company that it would be conducting an audit of Defendant Company’s contributions to
22   the Fund for the period July 1, 2019 to December 31, 2019 and requested documents to perform the
23   audit. A true and correct copy of the audit notice is attached hereto as Exhibit “D” and is incorporated
24   by reference.
25           13.     On June 16, 2020, the auditor informed Defendant Company of its final audit findings
26   and requested payment to the Fund for the amount owed totaling $50,419.33. A true and correct
27   copy of the audit findings is attached hereto as Exhibit “E” and is incorporated by reference.
28


     COMPLAINT                                                                                                3
     Case No.                                                                                             940035
         Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 4 of 38


 1          14.     On September 17, 2020, counsel for the Fund sent Defendant Company a demand
 2   letter requesting payment to the Fund based on the auditor’s findings. A true and correct copy of the
 3   demand letter is attached hereto as Exhibit “F” and is incorporated by reference.
 4          15.     Defendant Company did not respond to counsel’s demand for payment and has not
 5   paid the amount owed as determined by the Fund’s independent auditor.
 6                  WHEREFORE, Plaintiff Trustees respectfully request a judgment ordering the
 7   Defendant to pay the following to the Fund:
 8                  1.     All unpaid contributions due and owing for the period July 1, 2019 to
 9          December 31, 2019, totaling $50,419.33, according to proof;
10                  2.     All unpaid liquidated damages now due and owing for the period July 1, 2019
11   to December 31, 2019, totaling $6,050.32, according to proof;
12                  3.     Interest on the unpaid contributions, according to proof;
13                  4.     Reasonable attorneys’ fees and costs of this action pursuant to 29 U.S.C.
14   §1132(g)(2)(D), and the Agreement and Declaration of Trust; and
15                  5.     For such other and further relief as may be proper.
16
     Dated: February 2, 2021                            BEESON, TAYER & BODINE, APC
17

18
                                                        By:   /s/ Christopher O. Hammer
19                                                            CATHERINE E. HOLZHAUER
                                                              CHRISTOPHER O. HAMMER
20
                                                        Attorneys for Plaintiff TRUSTEES OF THE
21                                                      NORTHERN CALIFORNIA GENERAL
                                                        TEAMSTERS SECURITY FUND
22

23

24

25

26

27

28


     COMPLAINT                                                                                               4
     Case No.                                                                                          940035
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 5 of 38




            EXHIBIT A
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 6 of 38


                AGREEMENT AND DECLARATION OF TRUST
                          PROVIDING FOR THE
         NORTHERN CALIFORNIA GENERAL TEAMSTERS SECURITY FUND



                                            ARTICLE I

                              Establishment and Purpose of the Trust

        This Trust Agreement and Declaration of Trust between certain Employers and Unions,
each as defined below, originally adopted and entered into on the first day of   April, 1952 and
amended from time to time thereafter, establishing the NORTHERN          CALIFORNIA GENERAL
TEAMSTERS SECURITY FUND, is hereby reaffirmed and amended effective November 11,
2016, as follows:
        The Unions and Employers, as hereinafter defined, have entered into Collective
Bargaining Agreements under which the Employers are obligated to make payments into a Trust
Fund in order to provide health and welfare benefits for active and retired Employees.

        The Trust    is   therefore established   to   receive Employer payments and     to   provide
Employees with health and welfare benefits, consistent with applicable laws.

        Contributions made into the Trust, and income received thereon, shall be set aside
specifically for the purpose of financing employee welfare benefit programs authorized by this
Trust Agreement and the Plans adopted pursuant thereto, and for the legitimate expenses in
connection with the establishment and maintenance of such programs, and may not be diverted
to any other purpose, nor will any assets of the Trust revert to any Employer. No benefits under
any program authorized by this Trust Agreement may be paid until such benefits are due in
accordance with the terms and conditions of such program as provided by the Board of Trustees.

       This Trust Agreement shall be binding upon the Employers and the Unions, and their
successors, privies, administrators, trustees, representatives and assigns.



                                           ARTICLE       II
                                        Name of the Trust
       This Trust Fund shall be known as the NORTHERN CALIFORNIA GENERAL
TEAMSTERS SECURITY FUND.
       Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 7 of 38


                                           ARTICLE     III
                                             Definitions
         l.        The term, "Employer," means a firm, company, employer, or Union, who is party
 to a collective bargaining agreement (CBA) providing for monthly contributions on behalf of its
 employees    for welfare benefits and who has executed, with the approval of the Board of
 Trustees, the subscriber form attached hereto (or in whatever form is currently in use) entitled,

"Subscriber Agreement, Northern Califomia General Teamsters Security Fund."
        2.         The term, "IJnion," means    a local Union affiliated with the International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (IBT), that is
party to a CBA with an Employer participating in the Northern California General Teamsters
Security Fund.
        3.         The term, "Employee," means any person employed by an Employer under, and
within the scope of, a collective bargaining agreement, or a Subscriber Agreement, by which the
Employer agrees to make monthly contributions to the Fund on behalf of said person, and any
other employees       of
                      such Employer authorized by the Trustees through uniform rules to
participate in a plan providing for health and welfare benefits. The term "Employee" shall
include retired employees who meet the eligibility rules of any Plan established hereunder which
covers retirees.

        4.         The term, "Welfare Benefits," or "Health and Welfare Benefits" means benefit
payments as may be provided under a plan developed and established by the Trustees, pursuant

to this Trust Agreement.
        5.         The terms, "Fund" or "Trust" means Northern California General Teamsters
Security Fund.
       6.    The term, "Collective Bargaining Agreement" means the contract between an
Employer and a Union, together with any amendment, extension or renewal of such contract,
under which the Employer is required to make payments to this Trust Fund in order to provide
health and welfare benefits for Employees, which contract has been approved by the Trustees.
        7. The term, o'Plan" or "Plans" means the program or programs of health and welfare
benefits adopted by the Trustees.
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 8 of 38


        8.         The term, "Subscriber Agreement" means a written agreement by which           an
 Employer affirms its obligation to make contributions to the Trust Fund and agrees to be bound
 by the terms and conditions of this Trust Agreement.
        9.         The term, "Trustees" means the trustees of this Trust and their successors.

                                              ARTICLE IV
                                 Pavments to the Fund and Elieibilitv
        l.      Each Employer shall execute a subscriber's agreement in the form currently being

 used by the Fund as a condition of participation, and shall make monthly contributions on behalf

of each employee in the amount specified by the appropriate collective bargaining agreement, or
subscriber agreement, to the depository designated by the Board of Trustees.

        2.      The monthly payment shall be paid in the time and manner prescribed by the
Trustees.

        3.      The trustees shall appoint an administrator, who may be an individual, partnership
or corporation, and shall establish the administrative office of the Trust for the collection and
receipt of contributions, for maintenance of Trust records, for receiving all communications to
the Trustees, for service of process on the Trust, and for such other purposes as may be directed
by the Trustees.
       4.       An eligible employee shall be an employee who has worked eighty (80) hours or
more in the preceding calendar month and for whom a contribution has been received for such
month or becomes eligible by any other qualifications approved by the Board of Trustees and
                                                                                            set
forth in a collective bargaining agreement.

                                                 ARTICLE V
                                                   Trustees
       The administration of the Fund shall be vested in a Board of Trustees which shall consist
of equal numbers of representatives from Employers and Unions. The Trustees shall be selected,
removed, and replaced as follows:
       (l)      The participating Unions shall designate a maximum
                                                                of three (3) trustees to
represent   the Unions. The Employers shall designate a maximum of three (3) Trustees to
represent the Employers. However, no Union official or member may serve as
                                                                                 an Employer
Trustee. This Trust Agreement shall not be further amended to provide for a greater number
                                                                                                 of
       Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 9 of 38


 trustees unless   all   trustees unanimously approve such amendment. The number                    of   Union
 Trustees and Employer Trustees shall at all times be equal.

        (2)      The Employers and the Unions expressly designate the Trustees jointly as named
 fiduciaries, who shall have exclusive authority and discretion acting as the Board of Trustees as
 herein provided to control and manage the operation and administration of the Fund and its
 plans. Each of the current Trustees expressly accepts designation as a fiduciary and as Trustee
 by written acceptance and signature of this Trust Agreement and assumes the duties,
responsibilities and obligations     of the Trustees as created and established by this                  Trust
Agreement and under applicable law. Any Trustee named hereafter does likewise by accepting a

seat on the Board of Trustees.

        (3)    A Union Trustee may be removed by unanimous vote of the other Union Trustees.
An Employer Trustee may be removed by unanimous vote of the other Employer                          Trustees.
Provided, however, that there must be at least two (2) Union Trustees or two (2) Employer
Trustees, respectively, to act on the removal of a fellow Trustee. Trustee action on removal                    of
trustees may be in writing without a meeting or may          be taken at a regular meeting or a special
meeting called for that pu{pose. However, no Trustee may be removed without ten (10) days'
written notice to the Board of Trustees prior such action being taken, which notice shall include
the designation of a successor Trustee for the Trustee to be replaced.

       A   vacancy among the Union Trustees shall be filled by a majority approval  of the
remaining Union Trustees; a vacancy among the Employer Trustees shall be filled by majority
approval of the remaining Employer Trustees. If no Union or Employer Trustee remains to fill
such vacancy the vacancy     will be filled in accordance with the following procedure for filling              a
vacancy when the Employer or Union Trustees cannot agree on a replacement.                 If a majority of
Union Trustees cannot agree on a replacement to       fill   a vacancy, any Union Trustee may notify
Teamsters Joint Council 7 of the deadlock and the Joint Council Executive Board shall
                                                                                      designate
a replacement.     If a majority of the Employer   Trustees cannot agree on a replacement to             fill   a
vacancy' any Employer Trustee may direct the Trust Administrator to                notiff all participating
Employers of the deadlock and solicit nominations to the Board of Trustees.               If   the remaining
Employer Trustees are still unable to agree on a replacement to       fill   the vacancy, the participating
Employers will be asked to vote on a replacement Trustee from among those nominated by
                                                                                       the
Employers. Ten days' written notice must be given by either the Union Trustees or Employer
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 10 of 38


 Trustees to their Labor or Management counterparts of their intention to      fill   a vacancy on the
 Board of Trustees and the name of their intended replacement.
        (4)     The Trustees shall schedule regular meetings by agreement of all the Trustees in
 attendance at a previous regular meeting, or    if they wish to schedule or re-schedule     a regular
meeting otherwise, they shall do so by unanimous agreement of the Trustees, provided, that no
meeting shall be held on less than two (2) weeks written notice to all the Trustees except by their
unanimous agreement. Special meetings may be called by any two (2) Trustees, also on no less
than two (2) weeks written notice to all the Trustees, except by unanimous agreement of all the
Trustees. The Trustees are also authorized to take action without an in-person meeting, provided
that the Trustees unanimously agree to a meeting by telephone or video conference, or agree
unanimously to the proposed action in writing without a meeting, or agree unanimously to the
proposed action through a poll by the Trust administrator or legal counsel.
        (5)   Any Trustee may resign by giving written notice to the Board of Trustees. Any
Trustee who fails to attend three (3) consecutive meetings may be deemed to have resigned by a
vote of the remaining Trustees.
        (6)    Should the Trustees, the Union Trustees, or the Employer Trustees, reach a
deadlock on any matter subject to their determination, they shall select a neutral person to act as
an impartial umpire to decide the   controversy. If the Trustees fail to agree within ten (10)   days,
any one or more of said Trustees may petition the United States District Court for the Eastern
District of California, Northern Division, for the appointment of such impartial umpire.
        (7)    A quorum of the Board of Trustees for the transaction of business shall consist of
fifty percent (50%) of the membership of the Board of Trustees, providing that there is
representation from the Employer Trustees and the Employee Trustees. In the determination          of
all matters coming before the Board of Trustees for consideration, the Trustees representing the
Employers shall vote as a group having one (1) vote and the Trustees representing the
Employees shall vote as a group having one (1) vote. The vote of each side shall be determined
by majority vote of each side.
       (8) No Trustee shall receive remuneration for services rendered as a Trustee.
However, each trustee shall be entitled to payment or reimbursement to cover the reasonable and
necessary expenses involved in his or her performance of the duties of a Trustee.
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 11 of 38


         (9)     In the event of death, resignation, refusal or inability to act on the part of any one
 or more of the Trustees, the remaining Trustees shall have all the powers, rights and interests      of
 this Trust and shall be charged with its duties, provided that at least one Employer Trustee and
 one Union Trustee shall be required to act in any case.

         (10)    Any successor Trustee appointed hereunder shall, upon appointment and
 acceptance, and without any further act, succeed         to all the duties, rights, titles and powers,
whether discretionary or otherwise, of his predecessor.

                                                  ARTICLE VI
                                      Powers of the Board of Trustees
        The Board of Trustees shall receive and hold all sums of money payable to the Fund and
use such money for the sole purpose of providing welfare benefits for the employees and their
dependents     by a plan or plans authorized by the Trustees and for paying the expenses of
administering such Fund. The board of Trustees shall have full power to administer the Fund for
such purpose. Without limiting the general powers of the Board of Trustees,              it is expressly
empowered to do any of the following:
        (l)      To deposit funds in insured accounts with any Banks or Savings and Loans doing
business   in the State of California as the Trustees shall select, and to make investments in
accordance with an investment policy established by the Trustees in writing from time to time, as

permitted by the Employee Retirement Income Security Act          of   1974, as   amended. All income
from such deposits shall be set aside for the exclusive pu{poses of this Trust. Withdrawals from
the Fund for the payment of claims may be made only on the signature or facsimile signature          of
the administrator of the Fund in accordance with procedures established by the Board of
Trustees. All other withdrawals from the Fund may be made only upon the signature of two (2)
Trustees, provided that withdrawals shall be upon the signature           of at least one (1) Trustee
representing the Employers and one     (l)   Trustee representing the union.
        (2)     To provide welfare benefits for the employees by procuring a policy or policies of
group insurance, prepaid health care plans, and/or by paying some or all such benefits directly to
providers from the Trust Fund through a plan of self-funding. The Trustees are fuither
empowered to do any and all acts and things necessary or advisable to effectuate such provision
of benefits subject to all applicable laws.
       Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 12 of 38


         (3)      To provide for the administration of said Fund and for that purpose to provide all
 facilities, rules and regulations, audits, personnel and services deemed necessary or advisable for
 such purpose.

         (4)      To delegate to the extent authorized by law, any of the powers and duties of the
 Trustees to any agent or employee engaged by them or to any one or more            of the   Trustees
themselves. The Trustees shall have the power to appoint an investment manager or managers to
manage (including the power to acquire and dispose of) any assets of the Plan in accordance     with
an investment policy approved by the Trustees. The Trustees or any individual, to whom the
Trustees delegate fiduciary responsibilities under this Trust Agreement, fr&y employ one or more

persons to render advice with regard to any fiduciary responsibilities.

         (5)      To pay, or cause to be paid, from the Fund, any and all expenses necessarily
incurred   in   connection with the administration   of said Fund.   Such payments may include,
without limitation, the reimbursement of reasonable and necessary expenses to Trustees incurred
in the performance of their duties as Trustees.
         (6)      To maintain any and all actions or legal proceedings necessary for the protection
of said Fund and the procurement of the employees' benefits contemplated           thereby, and to
compromise any claims or actions brought by, or against, the Trust. Costs and expenses of any
action, including attorneys' fees, brought by or against the Trust, the Trustees, or any of them,
shall be paid from the Fund except as may be limited by law.
        (7)     To formulate and promulgate any and all necessary rules and regulations to
facilitate the proper functioning of this Trust, provided the same are not inconsistent with this
Trust Agreement and are in accordance with applicable law.
        (8)      To determine all questions of eligibility of the employees to receive the benefits
of said Fund, and such determination shall be final and binding upon Employers, Unions           and
employees.

        (9)   To procure fidelity bonds required by law and other insurance covering claims
against the Fund based upon conduct of any Trustee, trust employee, or agent, or anyone
providing services to the Trust. Such insurance shall provide for recourse against any person for
whose conduct the Trust may be liable, in accordance with the Employee Retirement Security
Act   of 1974. Nothing    herein shall be construed to prohibit any Trustee or other person in a
fiduciary relationship under the Trust from purchasing insurance to cover liabilitv for his own
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 13 of 38


 account, or a Union or Employer from purchasing insurance to cover liability of one or more
 persons who serve in a fiduciary capacity under the Trust.

         (10)     To interpret the provisions of this Trust Agreement, the Plan of Benefits, and the
 rules and regulations of the Trust, and the terms used therein, and any construction adopted by
 the Trustees     in good faith shall be binding   upon the Employers, Unions, employees and
 beneficiaries of the Plan.
        (l   l)   Any Employee or other beneficiary covered by any Plan of the Fund whose claim
 is denied, in whole or in part, by the administrator of the Fund shall be entitled to appeal such
 denial to the Trustees, except for a denial based upon the failure of the Employee's Employer to
 make such contributions as required to provide eligibility for the Employee. Any such appeal
 shall be made in writing and shall be delivered to the administrator within one hundred eighty
(180) days of the denial. The administrator shall submit the matter for disposition by the
Trustees, who may delegate to any two (2) Trustees, including one (1) Labor and one (l)
Employer Trustee, the authority to decide appeals in between regular or special meetings of the
Trustees.

        (12) To take any action deemed appropriate by the Trustees, in their sole discretion, to
effectuate the purposes of the Trust, to provide benefits to the participants and beneficiaries, and
to protect the stability and financial integrity of the Trust.



                                           ARTICLE VII


        (l)       All Employer Contributions required by a collective bargaining agreement or by a
subscriber agreement to this Fund shall be made monthly in accordance with its terms and
                                                                                         shall
be due and payable not later than the last day of the month following the month in which
                                                                                           the
covered work was performed for the Employer, or on such other due date as shall be adopted
                                                                                            by
the Trustees.
       (2)    An Employer contribution shall be deemed to be delinquent if not mailed to the
place designated for receipt of contributions and postmarked on or before the due
                                                                                    date as
provided in Section (1) above.     If payment is delinquent, the Employer shall be notified of the
delinquency in writing.
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 14 of 38


         (3)     The parties recognize that the regular and prompt payment of Employer
 contributions to the Fund is essential to the maintenance and effectiveness of the Fund and that it
 would be extremely difficult and impractical to fix the actual expense and damage to the Fund
 which would result from the failure of an individual Employer to make the required payment in
 full within the time above provided. Therefore, the amount of damage to the Trust Fund
 resulting from any such failure is agreed as follows:
                 (a)     the sum of six (6) percent of the amount of the payments due or $25.00,
                 whichever is greater, for all payments which are more than twenty-five days and
                 less than forty-six days past due; and

                 (b)   the sum of twelve (12) percent of the amount of the payments due, for all
                 payments which are more than forty-five days past due.

 These amounts shall become due and payable to the Fund as liquidated damages and shall be in

 addition to interest, legal fees and costs reasonably expended by the Trust in collection. Interest
 shall be assessed from the 60th day following the due date for all contributions. Six (6) percent
 liquidated damages as described above shall be assessed when billing                for   delinquencies
discovered through an Employer payroll audit,        if the bill   remains unpaid for twenty (20) days
after the auditor's report has been finalized.   If the delinquency remains unpaid for forty        (40;
days or more, liquidated damages of twelve   (r2) percent shall apply.
        (4)   The Trustees may, but shall not be required to, institute legal proceedings to
collect delinquent Employer contributions, liquidated damages, expenses of auditing and
attorneys' fees. Such proceedings may be instituted by the Administrator of the Fund if
                                                                                        he or she
has received general or specific instructions from the Trustees to do so,
                                                                          and may be brought in
the name of the Trustees or the Fund, or the claim may be assigned to a third person
                                                                                              for
collection.
        (5)      The county or the United States District Court district in which the Employer
contribution is payable or in which the Trust is administered shall be a proper
                                                                                 county or federal
court district in which the Trust may institute legal proceedings to collect delinquent
                                                                                        Employer
contributions.
       (6) If an Employer becomes delinquent in paying any amounts required under this
Article, it shall reimburse the Fund for interest on any delinquent contributions, all expenses
                                                                                                of
auditing and reasonable attorneys' fees incurred by the Fund in connection therewith,
                                                                                           if     legal



                                                 9
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 15 of 38


 proceedings are instituted,    it   being recognized that the extent   of auditing or legal services
 necessarily incurred in the collection of required Employer contributions may in certain cases
 have no relation to the fact that the amount of the delinquency in question is relatively small.

            (7)    The Board of Trustees shall maintain suitable and adequate records of and for the
 administration of the Trust Fund. The Board may require any Employer, and the Employee or
 Union to submit to  it any information, data, reports or documents reasonably relevant to and
 suitable for the purposes of such administration, and make them available in the State of
California or the State of Nevada. The parties agree that they will use their best efforts to secure
compliance with any reasonable request of the Board for any such information, data, reports or
documents. Upon request in writing from the administrator, any Employer will permit a Fund
auditor selected by the Board to enter upon the premises of such Employer during the business
hours at a reasonable time or times, and to examine and copy such books, records, papers, or
reports of such Employer as may be necessary to determine         if the Employer is making prompt
payment of all sums required to be paid by him or it to the Trust Fund.
        (8)   In the event that an Employer payroll audit is performed outside of the states of
California or Nevada, the Employer shall pay costs incurred by the Trust auditor for
transportation, meals and lodging in connection with the audit.
        (9) In the event an audit pursuant to this section determines that Employer
underpayments to the Trust Fund exceed $3,000.00 or five percent of the required contributions
for the period audited, whichever is greater, the Employer shall be responsible for the full cost   of
the Audit (in addition to the underpayments, liquidated damages and interest attributable
thereto).
        (10)      All payments received from   a delinquent Employer shall be applied in the
following order: first, to pay any liquidated damages, interest or collection costs then owing;
second, to pay the contribution for the earliest month owed; thereafter, to pay contributions for

each subsequent month owed in chronological order.



                                            ARTICLE    VIII
                                         Liabilitv of Trustees
       (l)        Each of the Trustees shall be protected in acting upon any paper or document
believed by him or her to be genuine and to have been made, executed or delivered by the proper


                                                  10
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 16 of 38


 parties purporting to have made, executed or delivered the same, and shall be protected in relying

 and acting upon the opinion of legal counsel            in connection with any matter pertaining to
 administration or execution of this Trust, subject to the applicable standard ofjudgment and care
 as set forth in the Employee Retirement Income Security Act       of 1974.
          (2)    The Trustees may rely upon an instrument in writing purporting to have been
 signed by,     or upon   telegftlms   or other   electronic transmissions purporting     to have been
transmitted by, a majority of the Trustees, as conclusive evidence of the fact that a majority         of
the Trustees have duly taken the action stated to have been taken in such instrument or telegram,
 subject to the applicable standard ofjudgment and care, as set forth in the Employee Retirement
Income Security Act of 1974.
          (3)    No Trustee shall be personally responsible for any liability or debts of the Fund
contracted by the Trustees, or for the non-fulfillment of contracts, subject to the provisions of the
Employee Retirement Income Security Act of 1974 which prescribe the fiduciary responsibilities
of trustees' Nothing in this Trust Agreement or in any plan or contract entered into hereunder
shall be construed to broaden the personal liability of any Trustee or any other person in the
position of a fiduciary under this Trust beyond the scope of liability applicable to fiduciaries as
provided in the Employee Retirement Security Act of 1974.
          (4)    The Trustees and each of them shall have no liability for any act or omission to
act of any kind done, made or suffered by the Trustees, or any of them, in the course and scope
of their duties as herein described, except any liability resulting from breaches by said Trustees
of the fiduciary duties owed by them in accordance with applicable law. The Trust shall
exonerate, reimburse, indemnify and save harmless each Trustee individually, and the Trustees
collectively, to the extent permitted by applicable law, against any and all expenses and liabilities
arising out of their trusteeship or which may be authorized by the Trustees, and the Trustees,
individually or collectively, or the Fund. In this connection, the Trustees shall be privileged to
select and employ legal counsel to defend them, or represent them              in the proceeding. If   a
Trustee   is found guilty by the final     determination    of a court of     competent jurisdiction   of
breaching the fiduciary duties owned by him in accordance with applicable law, he shall be
obligated to reimburse the Trust for any sums expended on his behalf pursuant to the preceding
sentence. The Trustees shall not be liable for any act or omission'of any agent or employee of
the Trustees selected with reasonable care, except as provided by applicable law. The Trustees


                                                    ll
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 17 of 38


 shall not be liable to the Union, the Employer or any Employee or any other person for any
 action done, made or suffered by them, or omitted by them in good faith, except as otherwise
provided by applicable law.

                                           ARTICLE IX
                                 Riehts of the Parties in the Fund
        (1)     No Employer shall be liable for any payment to the Fund required of any other
employer, and the Union shall not be liable for any such payments required of any Employer.
Neither the Employer nor the Union shall be liable for any welfare benefits as contemplated by
this Agreement. Neither the Union, nor any Employer, nor any employee shall have any
individual right, title or interest in the money or property to the Fund. No Employer shall have
any right to the return of any money paid by him or it into the Fund, and no employee shall have
any right, privilege or option to receive any cash or other consideration from the Fund in lieu         of
the benefits provided under the welfare plan established or procured by the Board of Trustees.
        (2)     The Trust has been established for the sole and exclusive purpose of providing
benefits for Employees or their beneficiaries in accordance with the provisions of the plan. No
persons, whether Employees, beneficiaries, or otherwise,    will   have any interest in the Trust Fund
except as expressly provided in the Plan or this Trust Agreement. At no time        will any   assets   of
the Trust Fund be used for, or diverted to, purposes other than the exclusive benefit of
Employees, beneficiaries, or other persons who may be entitled to receive benefits under the
Plan, nor   will any assets of the Trust Fund revert to or become the property of an Employer
except as follows:
       A contribution made by an Employer by mistake may be returned by refund or credit
only to the extent it will cause no loss to the Trust Fund or adversely impact employer
contribution rates which were set in reliance on the mistaken contributions.     All future liabilities
on account of mistaken contributions will be deducted from any refund or credit requested. Such
liabilities include, but will not be limited to, prepaid administrative and professional services for
vendors contracting with the Fund and payments to such vendors who have renewed a contract
with the Fund more favorably than they would have but for the mistaken contributions.
Administrative costs, the costs of reviewing records in connection with the refund, auditing fees,
legal fees, and the amount of any benefits paid in reliance on the mistaken contributions --




                                                 t2
      Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 18 of 38


 including claims incurred but not reported (IBNR) or overlooked at the time of the refund -- will
 also be deducted from the amount of any refund or credit.
        Except as provided above, in no event shall any assets of the Trust Fund revert to or
 become the property of an Employer.



                                           ARTICLE X
                                             Duration
        The parties contemplate that new collective bargaining agreements      will be entered into
continuing the Trust Fund hereby created, and intend that this trust agreement shall continue in
effect indefinitely. However, in the event this Trust is terminated, any and all money remaining
in the Fund after the payment of insurance premiums and other expense theretofore incurred,
shall be used for the procurement of welfare benefits by a plan of group insurance.



                                          ARTICLE XI
                                          Annual Audit
        The Board of Trustees shall cause to be made annually an audit of the Fund by a qualified
certified public accountant selected by the Trustees, which shall be made available for inspection
by interested persons at the principal office of the Fund and shall be in accordance with the
requirements of the Employee Retirement Income Security Act      of 1974.


                                         ARTICLE XII
                                         Governing Law
        The interpretation of this Agreement, and the administration of the Trust created hereby,
shall be governed by federal law, as applicable, and where federal law is not applicable, by the
laws of the State of California.

                                        ARTICLE XIII
                                          Amendments
       This Trust Agreement may be amended in writing by the Trustees following a vote
pursuant to Article V, Section 7 of this Agreement, without notice to any person or persons,
provided that no amendment shall alter the exclusive purpose of the Fund to provide a plan
                                                                                              of
welfare benefits for employees, and further provided that the employers will receive thirty (30)


                                                13
     Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 19 of 38


days' notice of a proposed amendment in the case of any substantive amendment. A copy of
each amendment shall be sent to each Union and each Employer party to the Trust Fund.




EMPLOYER TRUSTEES:                                UNION TRUSTEES:




Rob Pina




                                            l4
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 20 of 38




             EXHIBIT B
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 21 of 38




               Keolis Trust documents for

                    Agreement named:

                MV Transportation, Inc.

                   (Division - 190 Reno)
                     Road Supervisors

                              and

Teamsters Local Union No. 533, affiliated with the
    International Brotherhood of Teamsters
           Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 22 of 38


                                        Memorandum of Understanding
                                                 Reno, Nevada

This Memorandum of Understanding is entered into by, and between, the International Brotherhood of
Teamsters Local 533 ("Union") and Keolis Transit America, Inc. ("Company") (collectively "parties").

WHEREAS, the Union and MV Transportation (MV) are party to two current collective bargaining agreements
which expire June 30, 2021, for the stated classifications at the Reno Division 190, as well as a memorandum
of agreement (collectively "Contracts").

WHEREAS, Keolis Transit America, Inc. was awarded the contract by Regional Transportation Commission of
Washoe County (RTC) that will commence on July 1, 2019 and covers the work currently being performed
by MV Transportation employees, covered by the above mentioned bargaining agreements under the
jurisdiction of the Union;

WHEREAS, the Company is voluntarily recognizing the Union as the sole exclusive bargaining representative
for all employees set forth in the aforementioned collective bargaining agreements;

WHEREAS, matters of employment relations shall be continued at not less than the level in effect at the time
of the signing of this Agreement as specifically provided for in the three (3) signed contracts referenced herein;
no other agreements implied or written are recognized. Any changes in existing employment relations during
the term of the Agreement shall be mutually agreed upon between the Company and the Union.

WHEREAS, Company has certain obligations that, failure to comply with constitute breach of contract,
including hiring requirements and standards of conduct; but it shall not conflict with the terms and conditions
in the Collective Bargaining Agreements mentioned above;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree:
  1. This MOU shall expire with the ratification and execution of a new agreement or no later than the
      expiration of Contracts on June 30, 2021. Both parties to this agreement shall meet no later than June
      30, 2020 to begin negotiations on new collective bargaining agreements.

    2.    Except to the extent modified herein, the parties agree that all current contracts shall continue in
          full force and effect at the time of startup and prospectively through June 30, 2021 or when a new
          contract is ratified whichever occurs first.
          The Contract(s) referenced are entitled:
           I. CBA: Operators, Dispatch, Mechanics/Maintenance, CSR, Parts, Techs - July 1, 2017-June 30, 2021
          II. CBA: Road Supervisors - July 1, 2017-June 30, 2021
         Ill. MOA: "Operators CBA" and "Supervisor CBA" (dated August 29, 2018)

    3. Both parties agree to meet within 120 days of startup to discuss run cut (bid schedule) proposals to
       improve efficiency of the operations and substantive ways to decrease turnover.

    4. During the pendency of this MOU, the parties agree that the Company shall assume to Union the
       obligations of MV, and the Union shall owe to the Company same obligations owed to MV, unless
       specifically modified in this MOU.

    5. The Company shall hire all eligible bargaining unit employees covered under the contract(s). Eligibility


                                                                                                              (!.
     Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 23 of 38


                                            IBT 533 RENO, Keolis Transit America, Inc., MOU page 2 of 3

   for hire includes but is not limited to active employees employed on June 30, 2019; and that complete
   an employment application; and a signed acceptance of a job offer by the deadline determined prior
   to startup; and who meet Company's minimum hiring standards relating to background check,
   professional credentials, and drug testing. The Company will employ discretionary recruiting bonuses
   to attract and retain employees.

6. All bargaining unit employees under this agreement will join the bi-weekly Keolis payroll cycle that
   closes on Saturday. (For example: June 9 - June 22, pay date June 28). All employees will have the
   option of being paid only by direct deposit, paycheck or electronic pay cards.

7. Mandatory training hours required by the client, even those hours incurred prior to July 1, 2019, will
   be paid on the first full payroll cycle after startup and will be limited to 8 hours of regular time for each
   employee in verified attendance. Additional hours of training will be provided by job title in accordance
   with the client contract and/or client agreements.

8. Retirement plans:
      a. The current union retirement benefit(s) known to Keolis and agreed to under this contract is
          outlined below; the parties agree that no other plans are recognized and no other plans will be
          offered:
               i. Road Supervisors Contract: Teamsters National Supplemental 401{k) plan outlined in
                  Article 24, page 37.
              ii. Driver/Operators, (et. al.) Contract: Teamsters National Supplemental 401{k) plan
                  outlined in Article 24, page 43; and Teamsters Pension Plan outlined in Article 25, pages
                  43-45.

9. Health and Wellness which are union:
      a. The current health and wellness benefit(s) known to Keolis and agreed to under this contract is
          outlined below, the parties agree that no other plans are recognized and no other plans will be
          offered:
               i. Road Supervisors Contract: Northern California General Teamsters Security Fund
                  outlined in Article 23.9, page 35-37.
              ii. Driver/ Operators, (et. al.) Contract: Northern California General Teamsters Security
                  Fund outlined in Article 23, page 41-43.

10. Group Life:
       a. The current group life benefit(s) known to Keolis and agreed to under this contract is outlined
           below; the parties agree that, the vendor will be chosen by the Company, and that no other
           plans are recognized and no other plans will be offered:
                 i. Road Supervisors Contract: Consistent with Article 33, page 48 Keolis will provide "fifty
                    thousand ($50,000) dollars group life insurance for each non-probationary employee"
                    from a vendor determined by Company.
                ii. Driver/ Operators, {et. al.) Contract: Consistent with Article 34, page 61 Keolis will
                    provide "fifty thousand ($50,000) dollars group life insurance for each non-probationary
                    employee" from a vendor determined by Company.
11. Short-Term Disability:
       a. The current short-term disability benefit(s) known to Keolis and agreed to under this contract
            is outlined below; the parties agree that, the vendor will be chosen by the Company, and th"@
          Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 24 of 38


                                                   IBT 533 RENO, Keolis Transit America, Inc., MOU page 3 of 3

                no other plans are recognized and no other plans will be offered:
                    i. Road Supervisors Contract: Consistent with Article 22.4, page 33 Keolis will provide
                       "disability insurance at no cost to employees" from a vendor determined by Company.
                   ii. Driver/ Operators, (et. al.) Contract: Consistent with Article 22.6, page 40 Keolis will
                       provide "disability insurance at no cost to employees" from a vendor determined by
                       Company.

    12. Modifications prior to contract expiration: Parties agree that should either party desire to change this
        Agreement or alter it in any way they shall give the other party written notice prior to the Agreement's expiration
        date. Such notice shall state either the intent to negotiate amendments or to negotiate a new Agreement. The
        Agreement shall remain in full force and effect during negotiations on a replacement Agreement through June
        30, 2021 or when a new contract is ratified whichever occurs first .
    13. Keolis agrees to provide sick leave accruals, vacation accruals, floating holiday accruals and any other economic
        items as outlined in the Collective Bargaining Agreements starting July 1, 2019 prospectively.
    14. Employee Handbooks: At risk of default of the RTC Contract the Company shall provide, and employees
        must adhere to, an Employee Handbook and Operator Manual (collectively "Handbooks") that contain a
        standards of conduct provision approved by the RTC. All employees will receive and be asked to sign
        acknowledging these policies and procedures ("Handbooks"). To the extent that any policy or
        procedures in the Handbooks and Operators Manual explicitly conflicts with the collective bargaining
        agreement(s), the Collective Bargaining Agreements shall prevail. The Parties agree that policies, rules
        or provisions covered in Handbooks, not addressed in and not in explicit conflict with the Contract(s),
        are enforceable by Company; and all employees performing work must adhere to the Company's
        conduct standards; any deviation from the RTC-approved standard of conduct by any employee shall
        be subject to the appropriate discipline and subject to the grievance process.
    15. From time to time, Company will utilize discretionary bonuses to reward good attendance and/or
        safety conduct.
    16. In the event that MV cashes out any accrued Vacation, Keolis Transit America shall not be liable for the
        costs associated with those benefits. Upon proof of scheduled but unused vacation approved under
        the last vacation bid by MV, the Company will grant such vacation as an unpaid non-chargeable
        absence.
    17. Keolis will grant FMLA leave to new hires who have met the minimum qualifications for employment,
        provided an employee can provide sufficient medical documents certifying their leave is qualifying with
        a probable return date.
    18. Keolis acknowledges that employees may have selected and scheduled Floating Holidays with MV
        Transportation. With sufficient proof, Keolis will honor the previously approved and scheduled
        Floating Holidays. Payment regarding the Floating Holidays is outlined in the Collective Bargaining
        Agreements.

 All parties hereby agree to be bound by the terms of this MOU. Parties agree that this MOU is a legally
 enforceable document and that any dispute between the parties concerning this MOU shall be subject to the
 dispute resolution procedures set forth in the existing MV CBA.

IN WITNESS THEREOF, the duly chosen representatives of the parties hereby affirm that they have authority to
enter into this Agreement on behalf of themselves and their principals and affix their signatures.


FOR THE COMPANY                                         FOR THE UNION
Keolis Transit America, Inc.                            IBT Local 533

                                                                                                                         ~I
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 25 of 38


                          IBT 533 RENO, Keolis Transit America, Inc., MOU page 4 of 3




                             _ _ _ _ _ _ _ _ _ 06-10-2019
               Date           Gary Watson                   Date
        Labor Relations       President
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 26 of 38




             EXHIBIT C
              Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 27 of 38



            Plan:                    Pl<*&                                Approximate Number of Participants   1*>
           For Plan B Plus and all Select Plans
           Please select coverage options available to employees:
'j        __ _ All options available
            _ Full coverage (Med, Dent, Rx, Vis)
            _ Med/Rxonly
          ___ Dent/Vis only
                                                                                                  'Z-
            _ Opt Out                                                                                                i



                       NORTHERN CALIFORNIA GENERAL TEAMSTERS SECURITY FUND

                                                  SUBSCRIBER AGREEMENT


          THIS AGREEMENT is entered into this            day of      TuvlGJ-       , 20_!1 , by and among
       KeottS           ftme-u oa         ___________ _                                  , and whose address is
      DoCo                 \ytsre, Wto                                                , hereinafter referred to as
     the “Employer” and Teamsters Local No.                , affiliated with the IBT, hereinafter referred to as
     the “Union,” and the Northern California General Teamsters Security Fund.

        WHEREAS, the parties have entered into a labor agreement covering certain employees of the
     Employer; and

     WHEREAS, the parties hereto desire to enter into a mutual welfare agreement for benefit of the said
)
  employees;

         THEREFORE, IT IS MUTUALLY AGREED as follows;

                                                                     I.
          The Employer hereby adopts the Agreement and Declaration of Trust Providing for the Northern
     California General Teamsters Security Fund, hereinafter referred to as the “Fund,” and agrees to be bound by
     the terms thereof. The Employer hereby grants Power of Attorney to the Employer Trustees now in office,
     of their successors, to administer the Fund as the representatives of the Employer and with full authority to
     act for the Employer in the administration of the Fund.

          The Union hereby adopts the Agreement and Declaration of Trust Providing for the Northern California
     General Teamsters Security Fund, hereinafter referred to as the “Fund,” and agrees to be bound by the terms
     thereof. The Union hereby grants Power of Attorney to the Union Trustees now in office, or their
     successors, to administer the Fund as the representatives of the Employer and with full authority to act for
     the Union in the administration of the Fund.

                                                                    II.
          Commencing the first day of                    , 20     , and payable between the first and tenth day of
     each month thereafter, the Employer shall contribute each month the amount specified by the Trustees to
     maintain benefits as provided by the collective bargaining agreement for each covered employee subject to

u    the collective bargaining agreement (CBA). As a general rule, all employees covered by the same collective
     bargaining agreement shall be covered under the same Plan. Covering different classifications of employees
     in different plans of the Fund will be permitted only with the express agreement of the Trustees. If the CBA
     limits the Employer’s share of the required contribution, the Employer shall deduct the remaining amount
                                                            1
                  Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 28 of 38



     from the paychecks of eligible employees and remit it to the Trust. If non-bargaining unit employees are
     accepted as participants by the Trustees of the Fund pursuant to uniform rules and regulations, they shall
     remain participants in the Fund for the term of the CBA and the Employer shall contribute for them the same
    'amounts and in the same manner as for bargaining unit employees, subject to the attached Rules and                 i
     Regulations For Non-Bargaining Unit Participation.

                                                               III.
               These sums are to be deposited in the Fund for the purpose of furnishing a health and welfare plan. If
          the Employer fails to make proper contributions by the 10th of each month, it shall be considered as
          delinquent and shall be notified by mail. If payment is not received by the Fund when due, the Trustees of
          the Fund may assess certain additional amounts as liquidated damages as well as interest and any reasonable
          attorneys’ fees incurred by the Trust in collecting delinquent contributions.

          The amount due to the Trust Fund resulting from any such failure to remit timely is agreed as follows:        !
                         (a)    the sum of six (6) percent of the amount due or $25.00, whichever is greater,
                                for all payments which are more than twenty-five days and less than forty-six
                                days past due (after the 10th of the month) and
                         (b)    the sum of twelve (12) percent of the amount due, for all payments which are
                                more than forty-five days past due (after the I0,h of the month).
                                                                                                                        I
        The Employer will make available to the Trustees, or their agents, all books, records and papers necessary
        for the Trustees to verify that the required amount of contributions have been made. Such books and papers
        shall be made available in California, or the Employer will pay the out-of-state travel costs of the Trust’s        t
        agents. The Employer will reimburse the Trust Fund for any audit expenses in the event that delinquencies
      \ are discovered.
:     )
                                                               IV.
              The term “covered employee” as used in Paragraph II, shall mean any employee who has worked eighty
          (80) hours or more in the preceding calendar month or who becomes eligible by virtue of any other
          qualifications approved by the Trust and set forth in a collective bargaining agreement.

                                                               V.
              This Subscriber Agreement shall remain in Ml force and effect at all times during which the Employer
          is obligated, by contract or by law, to continue participation in the Fund. Accordingly, this Subscriber
          Agreement shall continue in effect during negotiations of the parties for a successor CBA. During such
          negotiations the Employer agrees to make contributions to the Fund in the manner provided herein. The
          Employer may revoke the Subscriber Agreement by sending written notice thereof by mail to the Union and
          the Fund Administrator not less than thirty (30) days prior to the date upon which the Employer desires to
          make such revocation effective, which in no event shall be during the term of any collective bargaining
          agreement between the parties or written extension thereof, or prior to an impasse in negotiations for a
          successor CBA.

                                                               VI.
              The administration office of the Fund shall be Delta Fund Administrators, 1234 West Oak Street,
          Stockton, California 95203.
    vJ

                                                                2
            Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 29 of 38




                                                        VII.
       The Employer makes the following election regarding the participation of non-bargaining unit
1   employees:
                    Yes, lion-bargaining unit employees shall participate in this Plan. Please review and sign
                    the Rules and Regulations for Non-Baraainimi Unit Participation on the following page.

                    No, non-bargaining unit employees shall not participate in this Plan.




         felis tvarsft* AwMcm. .                        '"''TgAfrA-stets
        COMPANY                                         UNION


                                                        —
                                                        By

        ~~(~>lsL4-C?krT- -    ,/V (^&~i ,
        Title                                           Title
)
          //■ j( f Az^f,
        Date                                            Date


        Accepted on     J  (\a\JL     f?
    California General Teamsters Security Fund:
                                               .20 ^ A*', on behalf of the Board of Tmstees of the Northern




                                                       Administrator




J

                                                         3
                    Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 30 of 38


Lisa Moreno

From:                                           Kim Brown
Sent:                                           Wednesday, June 19, 2019 2:45 PM
To:                                             Marena Henne; Lisa Moreno; Leanne Hollingsworth; Jackie Green
                                                (Jackie.Green@delapro.com)
Cc:                                             Leslie Hirschfield; Delia Alcala
Subject:                                        FW: Keolis Transit Subscriber Agreements and MOD for both CBA's
Attachments:                                    6-11-19IBT533 -Keolis MOD Executed.pdf; 6-19-19 Keolis Signed NCGTSF Trust
                                                Subscriber Agreement Road Supervisors.pdf; 6-19-19 Keolis Signed NCGTSF Subscriber
                                                Agreement Operators Maintenance Dispatch Customer Service Agreementpdf


As I may have mentioned previously, MV Transportation has lost the contract with the Regional Transportation
Commission (RTC) of Washoe County and Keolis Transit will take over as of July 1. We will either need to change the
name and contact information for the current employers or set up new employers and move the current employees
over. The current employer numbers are 75-21680 & 75-21681. Attached are signed Subscriber Agreements and an
MOD, which states that Keolis will maintain the current benefits and other provisions of the existing CBA. I also
requested a billing contact. It is as follows:

Aaron Hitchcock, Payroll Supervisor
310-981-9500 xl32
6053 Century Blvd, Suite 900
Los Angeles, CA 90045


Let me know if you need any additional information in order to process this change.

Thank you-
Kim


Kimberley Brown
Vice President
Office: 209.940.5118 | Mobile: 209.601.4719 | Fax: 209.940.5145 | Email: KBrown@deltafund.com

Delta Fund Administrators
Mailing Address: P.O. Box 2330 | Stockton, CA 95201

All information contained in t s message via emai                   f?lv for the pc -     and     1        ui;e of tt-.e reopteflt named above If the reader of this message
15 not the intended recipient or an agent responsibfe for delivering it to The intended recipient, you ore hereby notified that you have received tH»s document in error
and that any review, dissemination distribution, or copying of thi message               ii .        If you h--)vv     -j.vr. r ... com nun cation u-Tyr; piumf? nofify l>:>
mi mediately by e-mail, and delete the original message.



From: Gary Watson rmailto:aarv@teamster ;533.oral
Sent: Wednesday, June 19, 2019 12:01 PM
To: Kim Brown
Cc: Leslie Hirschfield; Michael James
Subject: Keolis Transit Subscriber Agreements and MOU for both CBA's

Hi Kim,


                                                                                      l
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 31 of 38




             EXHIBIT D
               Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 32 of 38


Swfdotf&t'
AUDITING SERVICES                                             P. O BOX 869, STOCKTON, CA 95201             •       (209) 948-8483




  December 30,2019

  Keolis Transit
  Attn: Aaron Hitchcock / Kate HudsonJ 'StidC i O                  ^
  6053 Century Blvd., Suite 900
  Los Angeles, CA 90045          /.OS'0                                    ^ I /r%°
                                                              Employer Number: 075-21680 & 075-21681
  Dear Contributing Employer:

  The Trustees of the Northern California General Teamsters Security Trust have contracted with Employer
  Auditing Services to perform testing of the payroll records of all contributing employers to determine that
  contributions for the Health and Welfare benefits have been properly paid. This testing is required by
  ERISA.

  Please contact me as soon as possible via e-mail or at 209-607-5475 to set up an on-site appointment for
  the purpose of testing your contributions for the Health and Welfare benefits for the period 7/1/19 to
  current.

  To expedite the testing, please have the following items, for the entire testing period, available before the
  scheduled appointment date:

      1.   Monthly hour summaries which show hours worked/paid by month to facilitate accurate benefit reporting
           and/or payroll registers which show hours worked/paid by month, (by alpha).
      2.   California state quarterly payroll tax returns, including the list of employee names attached to the (DE-9) or
           (DE-3). If unavailable, please provide other quarterly reports.
      3.   Monthly billing statements to Delta Health Systems.
      4.   A listing of names to include job titles & hire dates of employees that are reported to the Trust (by alpha!.
      5.   Time cards for 2 consecutive weeks in the most recent quarter.
      6.   A current Collective bargaining agreement, covering the employees who are reported to the Trust.
      7.   A listing of new hires and terminated employees for the testing period to include hire and terms dates, tbv
           alpha)
      8.   A Leave of Absence spreadsheet or other documentation that lists the employee’s name, start date, return to
           work date and type of leave taken for the testing period.

  Thank you for your prompt attention to this matter.

  Sincerely,
                                                                                                               /
                                                                                               K>v/
  Lisa Moreno / Auditor                                    /^i
  Employer Auditing Services
  209-940-5130 / cell 209-607-5475
  lmoreno@deltaftmd.com




                                   * EMPLOYEE BENEFIT PLAN PAYROLL AUDITING w
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 33 of 38




             EXHIBIT E
                Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 34 of 38
          Enimloyer
          Auditing
            Services
                BENEFIT PLAN PA
                                YROLL AUDITING

        June 16,2020

       Keolis Transit
       Attn: Aaron Hitchcock / Ka
                                       te Hudson / Jackie Sharpe

      Re:     Northern California Gene
                                       ral Teamsters Security Tr
              Employer#: 075-21680                               ust

      Dear Ms. Hudson:

      The testing made by this
                               office of your records to
      Trust is complete.                                 determine the propriety of
                                                                                    cont              ributions to the above
   Recently, a draft of our
                               fin
   Cantrell’s premium has be dings was sent to you. After providing additio
                               en                                                         nal information, David
   child to employee only co removed and Ricardo Garcia-Moreno has been ad
                              verage. We will now send                                   justed from employee +
                                                           the final report to the Bo
                                                                                      ard of Trustees.
   Our records now indicate
                              a total due of $50,419.33
                                                        .
  Please remit payment wi
                            thin
  and mail to PO Box 2300 14 days payable to Northern California General
                              Stockton CA 95201 Attn:                                  Teamsters Security Fund
  with payment.                                            Charissa Pryor. Please att
                                                                                        ach a copy of this letter
  The Board of Trustees ha
                             s provided that liquidated
 due is not paid within the                               damage fees should be ap
                            specified time.                                            plied if the total amount
 Thank you for your coop
                          eration in this Audit.
 Sincerely,


Eisa Moreno
Employer Auditing Service
                          s
209-607-5475
Lmoreno a deltafund.com


Enclosures
cc:   Northern California Gene
                              ra            l Teamsters


                   1234. West Oak Street,
                                        Stockton, California 952
                                                                 03 office: 209.94.0.51
                                   Mailing address: P.O.                                30 fax: 209.940.5131
                                                         Box 869, Stockton, Ca
                                                                               lifornia 95201
                           Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 35 of 38
                             Keolis Transit - Operations - 07S-21680 eff 7/1/19
                             Summary of Discrepancies
                           " Over a Under payments ara only through Uovembw 2019. Lsanne
                                                                                               added December forward fno ponaltlas aceossed Dae - current)

                                                                                           Vendor                                  Type of
                                                                       Premium             Fees paid Claims Paid Over/Under        Disc rep
   Employee Name                 ID#        Month of Ella              Payment             in error  in error    Payment            ancv                               Comment
   Alvarez, Teresa            075-70835 Sept 2019 - current            $0.00                                         $0.00                     2      opt out
   Berg, Troy                 075-66875 July - Aug 2019                $0.00                                         $0.00                     1      opt out
   Clark, Michael             075-61325     July-Aug 2019              ($1,484.00)         $227.10                   ($1,256.90)               3      6M0/19-hlre
   Cantrell, David            075-27143 Aug-Dec                        $0.00                                         $0.00                     4      Aug-Dec=opt out/Jan-current FC single
   Daniefski, Theodore        075-65581     July 2019 - current        $3,710.00                                     $3,710.00                 2      full coverage / ee only
   Duffy Torrez, Yolanda     075-55426      July 2019- current        $0.00                                          $0.00                     2      opt out
  Farrell. Jonathan          075-72785 July, Sept 2019 - current      $6,660.00                                     $6,660.00                  2      full coverage / family
  Fisher, Darrell            075-41268 July-Aug 2019                  $0.00                                         $0.00                  2         opt out (in 2019 only)
  George, Pamela             075-28123      Sept 2019 - current       $0.00                                         $0.00                  2         opt out
  Garda-Moreno, Ricardo      075-52342     July 2019 - current        $3,710.00                                     $3,710.00              2         full coverage I ee only
  Hall, Wesley               075-38624 Nov 2019 - current             ($742.00)           $113.55                   ($628.45)              1         term 11HH9 (ad) for Nov)
  Hallam, Evan               form recVd July 2019 - current           $0.00                                         $0.00                  2         opt out
  Harrison, Kelley           075-68038     Dec 2019 • current
                                                                                                                    $0.00                  2         9/30/19-hlra, FC / ee+chlld
  Henderson, Siena           075-25914 July 2019-current              $3,710.00                                     $3,710.00              2         full coverage / ee only
  Howson, Michelle           075-25716     Dec 2019 - current
                                                                                                                    $0.00                  1         term 12(1/19
  KC, Eimiel                 075-54469     Sept 2019-current          $297.00                                      $297.00                 2         den/vis-ee only
  Kincaid, Came              075-22619     Dec 2019 - current
                                                                                                                   $0.00                   1         term 12/1/19
 Lansborough, Michael       075-14590      September-19              $1,195.00                                     $1,195.00           2            full cov, ee+children
 Linzie (Sloan), Terrie     075-29540      September-19              $742.00                                       $742.00             2            tun cov/ee only
 Logan, Steven              075-68069 Sept2019-current               $2,226.00                                     $2,226.00           2            6/10/19-hire / FC ee only
 Mallet, Jon                075-52441     July 2019 - cunent         $3,710.00                                     $3,710.00           2            full cov/ee only
 Martin. Cart               075-57164     Nov 2019 - current         $742.00                                       $742.00             2            8/22/19-hire
 McBride, Rhett             075-27232     September-19               $742.00                                       $742.00             4            7/1/19-hire
 McKillip, Guy              075-46164 August-19                      ($742.00)           $172.16                   ($569.84)           1            8/1/19-term
 Olivares-Zetmeno, Luis     075-28396     September-19               $742.00                                       $742.00             4            6/3/19-hire
 Parker, Nicole             075-87005     July-Aug 2019              ($2,390.00)         $227.10     $18,768.47   $16,605.57           1            7/1/19-term
 Pless, Hugh                075-51862 January-20
                                                                                                                  $0.00                1            1/1/20-tBrm
Nichdason, Dale             075-69950     July 2019 - current       $0.00                                         $0.00            2               opt out
Quong, Fook                 07538154      Sept 2019 - current       $0.00                                         $0.00            2               opt out
Richardson, Dean           075-87104      August-19                 ($742.00)        $113.55                      ($628.45)        1               8/1/19-term
Rusk, Frances              07532737       Sept 2019-current         $0.00                                         $0.00            2               opt out
Sensei, Christopher        075-30384      Dec 2019 - current
                                                                                                                  $0.00            2               9/30/1 B-hlre / FC ee only
Stewart, Blake             075-39794     Sept 2019-Dec              $0.00                                         $0.00            2               opt out
Stout, Michetle            07568509 July 2019 & Sept 2019-current   $2,968.00                                     $2,968.00        2               FC/ee only
Stevenson, Cierra          07548050 July 2019-current               $0.00                                         $0.00            2               opt out
Thatcher, Christopher      075-69059     September-19               $1,195.00                                     $1,195.00        4               7/1/19-hire / FC ee+child
Tresner, Quarmah           07533746      July - Aug 2019            ($2,514.00)      $227.10                      ($2,286.90)      3               6/10/19-hire
Viltapando, David          07519954      July 2019-current          $3,710.00                                     $3,710.00        2               FC ee only
Weston, Michael            07551466      Sept 2019-current          $501.00                                       $501.00          2               Den/Vis ee+spouse
                                                                                     H
                     Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 36 of 38

Liquidated damages due to underpayments, 6%
Penalty fee due to mistaken contributions, 5%                                                                $2,193.60
                                                                                                             $430.70

                                                                                                Total        S50.419.33


 Type of Discrepancy

1 - Employee was not on the payroll but was reported to the Trust
2 - Employee was on toe payroll but was not reported to toe Trust
3 - Employee should become eligible the 1st of the month following 60 days of employmen
                                                                                        t but was reported prior.
4 - Employee should become eligible toe 1st of toe month following 60 days of employmen
                                                                                        t but was not reported to the Trust




                                                                                 H
Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 37 of 38




             EXHIBIT F
                  Case 2:21-cv-00205-MCE-AC Document 1 Filed 02/02/21 Page 38 of 38
Robert Bonsah                                  Beeson. Tayer & Bodsne                                 as   -
Geoefre-'- p ller                                                                                      OaklanO CA 3A60? 405
                                                         Attorneys       at   Law
Catherine E. Holzhauser                                                                                            ■s iq'   s-L-r   t:
Andrew H_ Baker                                      A Professional Corporation                                r      SI -• S26 S2
Sheila K. Sexton                                   520 Capitol Mall           Suite 300
Cost-- Kerestenzis
                                               Sacra men o   California 058           i a   A 7 i-4            Donald S. ayer
Peter M. McEntee
Susan K. Garea                                                     3 .V5- 2 I OO                                • 032-2001 '
Sarah Sandford Smith                                     PA/ i c. l ©> A 2 h ? I 30
Chhistopher Hammer                                                                                    www n r rso1; t a y r r            com
Stephanie Platenkamp
Lorrie E. Bradley
Tony Rice
Sarah S Kanbar                                                                                           Qf Gchj.nsel
Kena C. Cador                                                                                          Duane 6 Beeson
Travis S. West                                         September 17. 2020                               John Provost
                                                                                                       Dale L. Brcdsk

                                                                                                           ipnnt'St o hL’CM'nui'cr.cuiii

       Ms. Kate Hudson.
       Benefits Manager. Human Resources
       Keolis Transit
       470 Atlantic Avenue
       Boston. MA 02210

                 Re:          Audit of healthcare plan contributions to the Sort hern ('alifornia
                              General Teamsters Security Fund

       Dear Ms. 1 iudson:

             1 represent the Northern California General Teamsters Security Fund, the auditor for which
         employer Auditing Services - completed an audit of Keolis Transportation in February. 2020.

               The draft audit findings found that Keolis had underpaid the Fund $50,879.83. and when
       Keolis provided additional information regarding some of the findings, that amount was revised to
       $50,419.33. A letter dated June 16. 2020 conveyed these revised findings to you and requested
       payment. The auditors followed up on this letter with phone calls on July 2. 8 and 13. 2020. but
       Keolis has not responded. Because the Trust Agreement for the Fund requires liquidated damages
       to be assessed on contributions that are not paid within 45 days of coming due. the Fund has also
       assessed a 12% liquidated damage charge of $6,050.31.

                Accordingly. I am writing to formally demand that Keolis submit its payment to the Fund
       for this total of $56,469.64 in unpaid contributions and liquidated damages no later than September
       30. 2020. If Keolis continues to he unresponsive with regard to this matter, the Fund will have no
       choice hut to file suit to collect, and under F.RISA. it would he entitled to recover its atlornevs’ fees
       and interest, in addition to the contributions and liquidated damages. To avoid such action, please
       send your payment by September 30. Thank you.

                                                             Very trulv vours.


                                                             John Provost
       JIMidb
       Ge:    Kimberly Brown
              Marena 1 lenne
              Lisa Moreno

       i>nino 11205-1(0(15)

                                                                Page 136
